If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re N. J. PENDER, Minor.                                           July 9, 2019

                                                                     Nos. 344995; 345008
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 16-523759-NA


Before: MURRAY, C.J., and SAWYER and REDFORD, JJ.

PER CURIAM.

        In Docket No. 344995, respondent father appeals as of right the order terminating his
parental rights to NP, his minor child, under MCL 712A.19b(3)(a)(ii) (desertion for 91 or more
days), (c)(i) (conditions that led to adjudication continue to exist), and (g)1 (failure to provide
proper care and custody). In Docket No. 345008, respondent mother appeals as of right the same
order terminating her parental rights to NP under the same statutory grounds. Because
respondent mother raised an issue regarding the trial court’s jurisdiction, we remanded this
matter for the limited purpose of affording the trial court an opportunity to develop the factual
record to determine whether a child custody determination or child custody proceeding had been
conducted in any other state other than Michigan having jurisdiction. In re NJ Pender,
unpublished order of the Court of Appeals entered April 18, 2019 (Docket Nos. 344995;
345008). The trial court having conducted further proceedings and having memorialized its




1
   The Legislature amended MCL 712A.19b(3)(g), effective June 12, 2018, pursuant to
2018 PA 58 so that it now provides, “although, in the court’s discretion, financially able to do so,
fails to provide proper care or custody for the child and there is no reasonable expectation that
the parent will be able to provide proper care and custody within a reasonable time considering
the child’s age.” Although the trial court entered its order terminating parental rights on June 26,
2018, after the effective date, at the evidentiary hearing on May 10, 2018, the trial court applied
the previous language of the statute for its decision from the bench. Therefore, we apply the
language in force at the time of the trial court’s decision.



                                                -1-
findings in a memorandum,2 we now consider respondent parents’ respective claims of error.
For the reasons stated in this opinion, we affirm.

                                            I. FACTS

        NP was born on February 16, 2016, in Philadelphia when respondent parents visited
respondent father’s relatives there. Respondent parents returned to New York sometime in 2016
and NP lived separately with his paternal grandmother and his maternal grandfather between
when his parents moved from Pennsylvania to New York until sometime around October 2016.
During late August or early September 2016, respondent mother took NP with her to Michigan to
visit her boyfriend. Around October 23, 2016, respondent mother left approximately nine-
month-old NP with her boyfriend and returned to New York because she had a court date in an
unrelated matter. On November 10, 2016, NP came into the care and custody of petitioner, the
Department of Health and Human Services (DHHS), when respondent mother’s boyfriend left
NP at a police station because he could no longer care for him. Consequently, the DHHS placed
him with foster parents in Michigan.

        Petitioner and the police unsuccessfully attempted to locate a relative to care for NP. The
DHHS contacted respondent mother shortly after NP came into care but she did not know when
she could return to Michigan. Although respondent father lived in New York, he initially could
not be found and contacted.3 The DHHS contacted NP’s paternal grandmother who lived in the
Bronx, New York, who advised that she had no contact with respondent father because he had a
substance abuse problem and was homeless. It took the DHHS over three weeks to locate him.
Both respondent parents indicated that they each lacked the financial ability or willingness to
return to Michigan to take care of NP. Because the DHHS found no relatives available and able
to take NP, it placed him in a licensed foster home.

        The DHHS identified respondent mother’s aunt and respondent father’s mother, both
New York residents, as potentially interested relatives for placement. NP’s paternal grandmother
worked as a social worker. She communicated with the DHHS and indicated that she was
willing to care for NP and had an interest in adopting him. She attended the dispositional
hearing held on February 22, 2017, but was not called as a witness. Respondent parents did not
attend that hearing. The trial court found that a preponderance of the evidence established a
statutory basis to exercise jurisdiction and make NP a temporary ward of the court.

       The record reflects that NP’s grandmother traveled to Michigan several times to attend
hearings and visit NP. She submitted an application pursuant to the Interstate Compact on the
Placement of Children (ICPC), MCL 3.711 et seq., during May 2017 to initiate the process to
obtain approval and authorization to have NP placed in her care and enable her to adopt him.


2
  We appreciate Wayne Circuit Judge Christopher Dingell’s prompt and diligent efforts to
complete the tasks that we requested within the short period given.
3
   The record reveals that petitioner learned that respondent father’s paternity had been
established during a Friend of Court case in the state of New York.


                                                -2-
Her application was submitted to the ICPC’s central office for processing. The process took a
long time but NP’s paternal grandmother obtained approval of her ICPC application shortly
before the trial court conducted the termination bench trial held on May 10, 2018.

        Despite their living in New York during the pendency of this case, the DHHS arranged
for respondent parents to be provided treatment plans and services were made available to them
locally in New York through Samaritan Village. Respondent parents failed to participate in
services or fully comply with their treatment plans. In the 19 months while this matter
proceeded through the trial court and while NP was in a foster home in Michigan, they visited
NP only twice when they were present in Michigan to attend hearings in this matter. But
otherwise, they made no efforts to contact or communicate with him. At the conclusion of a
bench trial held on May 10, 2018, the trial court terminated respondent parents’ respective
parental rights. The trial court entered its termination order on June 26, 2018. Respondent
parents filed separate appeals which were consolidated for purposes of this appeal.

       Pursuant to this Court’s April 18, 2019 Order, on remand the trial court held evidentiary
hearings on May 7, 2019 and May 21, 2019. Respondent parents attended both hearings via
telephone. The trial court heard the testimony of respondent father and respondent mother.

        Respondent father testified that NP was born in Philadelphia, Pennsylvania where
respondent parents lived for four to six-months before moving to the Bronx, New York, where
they lived with his mother for three months. Respondent father testified further that NP lived in
Philadelphia for four months after his birth before respondent parents moved to New York.
Respondent father believed that, once they moved to New York, respondent parents and NP lived
with respondent father’s mother for about six or seven months. Then they moved out and
respondent mother took NP to Michigan.

        Respondent father testified that no child custody case or any other proceeding occurred in
Pennsylvania or New York. Respondent father testified that he never signed an affidavit of
parentage and no custody order or parenting time order had ever been entered by a court
regarding NP while he stayed in Philadelphia. He also admitted that no child related proceedings
or determinations were made by any court in New York respecting NP.

        Respondent mother testified that she never filed any child support or paternity action in
Bronx County, New York. She also testified that she did not file any documentation regarding
custody or child support in Philadelphia. She acknowledged that NP was born February 13,
2016, in Philadelphia. She affirmed that she lived in Philadelphia for approximately four to six
months and then moved to New York. She believed that NP was almost four months old when
they moved to New York. Respondent mother clarified that she lived with respondent father’s
mother for a couple months, or perhaps five or six months. She then went to live with her father
for a while and then took NP to Michigan around August or September. When she lived with her
father, respondent father was nowhere to be found. She left Michigan to return to New York in
October 2016.

       The trial court memorialized its determination in a memorandum issued on May 21,
2019, and specified its findings as follows:


                                               -3-
               Based upon the sworn testimony of [respondent mother and respondent
       father], the only possible places there might be jurisdiction to file for custody
       would be Bronx County, New York, and Philadelphia, Pennsylvania, in addition
       to Michigan. Exhibit 2 from the May 7, 2019 hearing contains all the filings that
       the Bronx County had regarding the mother and/or the father, and none of them
       relate to a custody action or order. In the testimony of the mother and the father,
       neither remembered anything like authorizing or participating in a custody action
       in New York, Bronx County. Exhibit 1 from the May 21, 2019 hearing has a
       response from the Pennsylvania equivalent of SCAO that the Philadelphia Court
       of Common Pleas, Family Division, had no family court cases involving the
       mother or the father. In the testimony of the mother and the father, neither
       remembered anything like authorizing or participating in a custody action in
       Philadelphia, Pennsylvania.

                The Office of the Attorney General made verbal inquiries in one other
       county of New York, Kings County. This was before the mother and father
       testified that they had never done anything in that county. The verbal response
       was that there were no custody actions or orders there.

              To be safe, the Office of the Attorney General made inquiries in
       Michigan’s Wayne, Oakland and Macomb Counties and reported to the court no
       custody actions or orders found.

                                       II. JURISDICTION

                                 A. STANDARD OF REVIEW

        We review de novo whether a court had subject-matter jurisdiction, which is a question
of law. In re Wayne Co Treasurer, 265 Mich. App. 285, 290; 698 NW2d 879 (2005). We also
review de novo a trial court’s interpretation and application of a statute. Id. We review de novo
issues of statutory interpretation which are questions of law. Atchison v Atchison, 256 Mich. App.
531, 534-535; 664 NW2d 249 (2003). If no factual dispute exists, this Court reviews de novo
whether the trial court had jurisdiction under the Uniform Child-Custody Jurisdiction and
Enforcement Act (UCCJEA), MCL 722.1101 et seq. Cheesman v Williams, 311 Mich. App. 147,
150; 874 NW2d 385 (2015).

                                         B ANALYSIS

        Respondent mother argues that the trial court lacked jurisdiction to terminate her parental
rights. We disagree.

        Whether a court has subject-matter jurisdiction is a question of law, and “may be raised at
any time, even if raised for the first time on appeal.” Smith v Smith, 218 Mich. App. 727, 729-
730; 555 NW2d 271 (1996). A court’s subject-matter jurisdiction is an “absolute requirement”
for a valid judicial proceeding. In re AMB, 248 Mich. App. 144, 166; 640 NW2d 262 (2001).
The existence of subject-matter jurisdiction is a question of law. W A Foote Mem Hosp v Dep’t
of Pub Health, 210 Mich. App. 516, 522; 534 NW2d 206 (1995). Under Michigan law, the
plaintiff bears the burden of establishing that the circuit court had subject-matter jurisdiction.
                                                -4-
Citizens for Common Sense in Gov’t v Attorney General, 243 Mich. App. 43, 50; 620 NW2d 546
(2000). In Usitalo v Landon, 299 Mich. App. 222, 228; 829 NW2d 359 (2012) (quotation marks
and citations omitted), this Court explained:

              Subject-matter jurisdiction refers to a court’s power to act and authority to
       hear and determine a case. Subject-matter jurisdiction describes the types of
       cases and claims that a court has authority to address. This Court explained:

               Jurisdiction over the subject matter is the right of the court to
               exercise judicial power over that class of cases; not the particular
               case before it, but rather the abstract power to try a case of the kind
               or character of the one pending; and not whether the particular case
               is one that presents a cause of action, or under the particular facts
               is triable before the court in which it is pending, because of some
               inherent facts which exist and may be developed during the trial.

       The Michigan Constitution provides:

               The circuit court shall have original jurisdiction in all matters not
       prohibited by law; appellate jurisdiction from all inferior courts and tribunals
       except as otherwise provided by law; power to issue, hear and determine
       prerogative and remedial writs; supervisory and general control over inferior
       courts and tribunals within their respective jurisdictions in accordance with rules
       of the supreme court; and jurisdiction of other cases and matters as provided by
       rules of the supreme court. [Const 1963, art 6, § 13.]

       MCL 600.605 defines circuit court jurisdiction as follows:

               Circuit courts have original jurisdiction to hear and determine all civil
       claims and remedies, except where exclusive jurisdiction is given in the
       constitution or by statute to some other court or where the circuit courts are
       denied jurisdiction by the constitution or statutes of this state.

        Under MCL 600.605, the trial court had original subject-matter jurisdiction over this case
unless another statute provided otherwise. MCL 712A.2(b)(1) authorizes trial courts to exercise
jurisdiction in proceedings concerning a juvenile under the age of 18 found within the county if
the child’s parent abandoned the child. The UCCJEA, however, limits the trial court’s
jurisdiction in cases where the affected child and the respondent parents reside outside of
Michigan. The Legislature adopted the UCCJEA in 2002 with the goal of rectifying inconsistent
caselaw and to make child custody jurisdiction uniform. Atchison, 256 Mich. App. at 535. The
statute provides standards for determining: (1) whether a state could take jurisdiction of a child-
custody dispute, (2) whether other states were prohibited from subsequently taking jurisdiction,
(3) enforcement of a custody decision, and (4) when modification of a child-custody decision
was permitted. Id.

       The UCCJEA was designed to: (1) rectify jurisdictional issues by prioritizing
       home-state jurisdiction, (2) clarify emergency jurisdictional issues to address time
       limitations and domestic-violence issues, (3) clarify the exclusive continuing
                                                -5-
jurisdiction for the state that entered the child-custody decree, (4) specify the type
of custody proceedings that are governed by the act, (5) eliminate the term “best
interests” to the extent that it invited a substantive analysis into jurisdictional
considerations, and (6) provide a cost-effective and swift remedy in custody
determinations. [Id. at 536.]

In Cheesman, 311 Mich. App. at 151-152, this Court explained:

        The UCCJEA prescribes the powers and duties of the court in a child-
custody proceeding involving [Michigan] and a proceeding or party outside of
this state. Because it is undisputed that defendant resides outside Michigan, this
case requires the interpretation and application of the UCCJEA.

                                       * * *

       MCL 722.1201(1) is the “exclusive jurisdictional basis for making a child-
custody determination by a court of this state.” MCL 722.1201(2). MCL
722.1201(1) provides:

               Except as otherwise provided in [MCL 722.1204], [which
       concerns temporary emergency jurisdiction,] a court of this state
       has jurisdiction to make an initial child-custody determination only
       in the following situations:

               (a) This state is the home state of the child on the date of
       the commencement of the proceeding, or was the home state of the
       child within 6 months before the commencement of the proceeding
       and the child is absent from this state but a parent or person acting
       as a parent continues to live in this state.

               (b) A court of another state does not have jurisdiction
       under subdivision (a), or a court of the home state of the child has
       declined to exercise jurisdiction on the ground that this state is the
       more appropriate forum under section 207 or 208, and the court
       finds both of the following:

              (i) The child and the child’s parents, or the child and at
       least 1 parent or a person acting as a parent, have a significant
       connection with this state other than mere physical presence.

               (ii)   Substantial evidence is available in this state
       concerning the child’s care, protection, training, and personal
       relationships.

              (c) All courts having jurisdiction under subdivision (a) or
       (b) have declined to exercise jurisdiction on the grounds that a
       court of this state is the more appropriate forum to determine the
       custody of the child under section 207 or 208.

                                         -6-
                     (d) No court of another state would have jurisdiction under
              subdivision (a), (b), or (c).

               Additionally, “[p]hysical presence of, or personal jurisdiction over, a party
       or a child is neither necessary nor sufficient to make a child-custody
       determination.” MCL 722.1201(3). [Some quotation marks and citation omitted;
       alterations in the original.]

       The UCCJEA defines the term “home state” as:

       the state in which a child lived with a parent or a person acting as a parent for at
       least 6 consecutive months immediately before the commencement of a child-
       custody proceeding. In the case of a child less than 6 months of age, the term
       means the state in which the child lived from birth with a parent or person acting
       as a parent. A period of temporary absence of a parent or person acting as a
       parent is included as part of the period. [MCL 722.1102(g).]

       For purposes of the UCCJEA, the term “child-custody proceeding” means:

       a proceeding in which legal custody, physical custody, or parenting time with
       respect to a child is an issue. Child-custody proceeding includes a proceeding for
       divorce, separate maintenance, separation, neglect, abuse, dependency,
       guardianship, paternity, termination of parental rights, and protection from
       domestic violence, in which the issue may appear. Child-custody proceeding
       does not include a proceeding involving juvenile delinquency, contractual
       emancipation, or enforcement under article 3. [MCL 722.1102(d).]

        The UCCJEA defines the term “commencement” as the filing of the first pleading in a
child custody proceeding. MCL 722.1102(e). Under MCL 722.1102(d), this case constituted a
child custody proceeding under the UCCJEA because it involved the determination of legal and
physical custody of NP and the termination of respondent parents’ parental rights to NP.

       Under the circumstances presented at the commencement of this case, the trial court
properly exercised temporary emergency jurisdiction under MCL 722.1204 which provides:

                (1) A court of this state has temporary emergency jurisdiction if the child
       is present in this state and the child has been abandoned or it is necessary in an
       emergency to protect the child because the child, or a sibling or parent of the
       child, is subjected to or threatened with mistreatment or abuse.

               (2) If there is no previous child-custody determination that is entitled to
       be enforced under this act and if a child-custody proceeding has not been
       commenced in a court of a state having jurisdiction under sections 201 to 203, a
       child-custody determination made under this section remains in effect until an
       order is obtained from a court of a state having jurisdiction under sections 201 to
       203. If a child-custody proceeding has not been or is not commenced in a court of
       a state having jurisdiction under sections 201 to 203, a child-custody
       determination made under this section becomes a final child-custody

                                               -7-
       determination, if that is what the determination provides and this state becomes
       the home state of the child.

               (3) If there is a previous child-custody determination that is entitled to be
       enforced under this act or if a child-custody proceeding has been commenced in a
       court of a state having jurisdiction under sections 201 to 203, an order issued by a
       court of this state under this section must specify in the order a period of time that
       the court considers adequate to allow the person seeking an order to obtain an
       order from the state having jurisdiction under sections 201 to 203. The order
       issued in this state remains in effect until an order is obtained from the other state
       within the period specified or the period expires.

               (4) If a court of this state that has been asked to make a child-custody
       determination under this section is informed that a child-custody proceeding has
       been commenced in, or that a child-custody determination has been made by, a
       court of a state having jurisdiction under sections 201 to 203, the court of this
       state shall immediately communicate with the other court. If a court of this state
       that is exercising jurisdiction under sections 201 to 203 is informed that a child-
       custody proceeding has been commenced in, or a child-custody determination has
       been made by, a court of another state under a statute similar to this section, the
       court of this state shall immediately communicate with the court of the other state.
       The purpose of a communication under this subsection is to resolve the
       emergency, protect the safety of the parties and the child, and determine a period
       for the duration of the temporary order.

         Under MCL 722.1204(1), the trial court properly exercised temporary emergency
jurisdiction because respondent mother abandoned4 NP in Michigan and he needed emergency
protection. Because the record discloses that Michigan did not constitute NP’s home state under
the UCCJEA and neither respondent parent resided in nor was a citizen of Michigan, the trial
court did not initially have authority to exercise jurisdiction other than temporary emergency
jurisdiction over this matter. The plain language of MCL 722.1204(2), (3), and (4), indicates that
the trial court had the obligation to make further inquiry to determine whether it had authority to
exercise continuing jurisdiction to make final child custody determinations in this case. The trial
court needed to determine whether a previous child custody proceeding had been commenced in
a court of another state having jurisdiction under MCL 722.1201 to MCL 722.1203.

        Following remand, the trial court inquired and obtained evidence that establishes that NP
had no “home state” as defined by MCL 722.1102(g) and no other court of any state had
exercised jurisdiction over NP or respondent parents respecting any child custody proceeding.
The record evidence establishes that no child custody proceeding as defined by MCL
722.1102(d) had been commenced in any other state. Because NP had no home state, and no
child custody proceeding within the meaning of MCL 722.1102(d) existed, the trial court was not


4
 “Abandoned” means left without provision for reasonable and necessary care or supervision.
MCL 722.1102(a).


                                                -8-
statutorily precluded from exercising continuing jurisdiction and entering final custody orders in
this case. Under MCL 722.1201(1)(d), no court of another state would have had jurisdiction
under subdivisions (a), (b), or (c). Therefore, the trial court could appropriately exercise
jurisdiction and render final child custody determinations. Further, because a child custody
proceeding had not been commenced in a court of a state having jurisdiction under sections MCL
722.1201 to 722.1203, pursuant to MCL 722.1204(2), the trial court appropriately exercised
jurisdiction and had authority to render child custody determinations, and its determinations in
this case became final child custody determinations. Accordingly, respondent mother’s claim
that the trial court lacked jurisdiction to terminate her parental rights lacks merit.

        In relation to this claim of error, respondent mother also argues for the first time on
appeal that her counsel provided her ineffective assistance by not raising the issue that the trial
court lacked jurisdiction under the UCCJEA. We disagree.

        “In analyzing claims of ineffective assistance of counsel at termination hearings, this
Court applies by analogy the principles of ineffective assistance of counsel as they have been
developed in the criminal law context.” In re Simon, 171 Mich. App. 443, 447; 431 NW2d 71
(1988). To preserve an ineffective assistance of counsel claim, a defendant must move for a new
trial or an evidentiary5 hearing in the trial court. People v Heft, 299 Mich. App. 69, 80; 829
NW2d 266 (2012). In this case, respondent mother failed to move for a new trial or an
evidentiary hearing in the trial court, so this issue was not preserved for appeal. Id. Because
respondent mother failed to raise a claim of ineffective assistance of counsel in a motion for a
new trial or request for an evidentiary hearing, we review this issue for errors apparent on the
record. People v Armisted, 295 Mich. App. 32, 46; 811 NW2d 47 (2011).

        “The principles applicable to claims of ineffective assistance of counsel in the arena of
criminal law also apply by analogy in child protective proceedings; therefore, it must be shown
that (1) counsel’s performance was deficient, falling below an objective standard of
reasonableness, and that (2) the deficient performance prejudiced the respondent.” In re Martin,
316 Mich. App. 73, 85; 896 NW2d 452 (2016). The second prong requires a showing that a
reasonable probability exists that, in the absence of counsel’s unprofessional errors, the outcome
of the proceedings would have been different. People v Odom, 276 Mich. App. 407, 415; 740
NW2d 557 (2007). Effective assistance of counsel is presumed, and the respondent bears the
heavy burden of proving otherwise. People v Vaughn, 491 Mich. 642, 670; 821 NW2d 288
(2012). The respondent must overcome the strong presumption that the attorney’s performance
constituted sound trial strategy. In re Martin, 316 Mich. App. at 85.

        In this case, as discussed above, the trial court properly exercised emergency temporary
jurisdiction upon respondent mother’s abandonment of NP in Michigan. Further, under the facts
presented in this case, the trial court had authority under the UCCJEA to exercise continuing
jurisdiction and enter final child custody determinations. Therefore, respondent mother has
failed to establish the factual predicate for her claim of ineffective assistance of counsel. See
People v Hoag, 460 Mich. 1, 6; 594 NW2d 57 (1999) (the defendant raising a claim of ineffective


5
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                -9-
assistance of counsel bears the burden of proving the factual predicate of his or her claim).
Moreover, “[f]ailing to advance a meritless argument or raise a futile objection does not
constitute ineffective assistance of counsel.” People v Ericksen, 288 Mich. App. 192, 201; 793
NW2d 120 (2010). The record in this case does not support respondent mother’s assertion that
but for counsel’s errors the result of the proceeding would have been different. People v
Randolph, 502 Mich. 1, 9; 917 NW2d 249 (2018). Therefore, respondent mother has failed to
establish ineffective assistance of counsel in this regard.

                                  III. REASONABLE EFFORTS

                                  A. STANDARD OF REVIEW

        We review for clear error a trial court’s decision regarding reasonable efforts. In re
Fried, 266 Mich. App. 535, 542-543; 702 NW2d 192 (2005). A finding is clearly erroneous if we
are left with a definite and firm conviction that a mistake has been made. In re Medina, 317
Mich. App. 219, 227; 894 NW2d 653 (2016). “When reviewing the trial court’s findings of fact,
this Court accords deference to the special opportunity of the trial court to judge the credibility of
the witnesses.” In re Fried, 266 Mich. App. at 541 (citation omitted). We review de novo
questions of statutory interpretation. In re Keillor, 325 Mich. App. 80, 85; 923 NW2d 617 (2018).

                                          B. ANALYSIS

        Respondent father argues that the trial court erred in terminating his parental rights
because petitioner failed to make reasonable efforts to preserve the family by not placing NP
with his paternal grandmother and by failing to provide interstate transportation. Respondent
mother also argues that the trial court erred and violated her due-process rights by not placing NP
with his paternal grandmother. Both arguments lack merit.

        A trial court may not terminate parental rights unless the parents were given a meaningful
opportunity to participate in services. In re Mason, 486 Mich. 142, 156-160; 782 NW2d 747
(2010). Petitioner must make reasonable efforts to rectify the conditions that led to its
involvement in the case. In re Terry, 240 Mich. App. 14, 25-26; 610 NW2d 563 (2000).
Reasonable efforts at reunification are made through a parent agency agreement or case service
plan. MCL 712A.18f(3); In re Mason, 486 Mich. 142, 156; 782 NW2d 747 (2010). Reasonable
efforts include caseworkers making referrals for services and trying to engage the respondents in
services. In re JL, 483 Mich. 300, 322 n 15; 770 NW2d 853 (2009). “The adequacy of the
petitioner’s efforts to provide services may bear on whether there is sufficient evidence to
terminate a parent’s rights.” In re Rood, 483 Mich. 73, 89; 763 NW2d 587 (2009) (citations
omitted). “While the [DHHS] has a responsibility to expend reasonable efforts to provide
services to secure reunification, there exists a commensurate responsibility on the part of
respondents to participate in the services that are offered.” In re Laster, 303 Mich. App. 485, 495;
845 NW2d 540 (2013) (quotation marks and citation omitted). A parent must meaningfully
participate in services provided and benefit from the services offered. In re Gazella, 264 Mich
App 668, 676; 692 NW2d 708 (2005).

        A respondent must challenge the adequacy of services provided by the DHHS in the trial
court to preserve the issue for appeal. In re Frey, 297 Mich. App. 242, 247; 824 NW2d 569

                                                -10-
(2012). To preserve an issue regarding reasonable efforts to reunify, a respondent must object or
indicate that the services provided to him were somehow inadequate. Id. at 247. “The time for
asserting the need for accommodation in services is when the court adopts a service plan.” Id. at
247 (quotation marks and citation omitted).

        The record in this case reflects that respondent father did not challenge the adequacy of
the DHHS’s reunification efforts until closing argument at the termination hearing held on May
10, 2018, more than a year after the trial court issued its dispositional order. Therefore,
respondent father failed to preserve this issue for appeal. Consequently, we review this issue for
plain error affecting substantial rights. In re Utrera, 281 Mich. App. 1, 8; 761 NW2d 253 (2008).
An error affects substantial rights if it caused prejudice by affecting the outcome of the
proceedings. Id. at 9.

        Respondent mother argues for the first time on appeal that the trial court violated her due-
process rights by placing NP in foster care and not with his paternal grandmother which created
the condition that led to the termination of her parental rights. Where a due process claim is not
raised in the trial court, it is unpreserved for appeal. In re HRC, 286 Mich. App. at 450. We
review unpreserved constitutional challenges for plain error affecting substantial rights. Id.; see
also People v Carines, 460 Mich. 750, 764; 597 NW2d 130 (1999). Because respondent mother
did not challenge petitioner’s placement of NP in foster care or raise any issue before the trial
court regarding potential placement with his paternal grandmother, this issue is reviewed under
the plain error standard. Id.

        The Due Process Clause provides protection against government interference with certain
fundamental rights and liberties. In re B and J, 279 Mich. App. 12, 22; 756 NW2d 234 (2008). A
fundamental liberty interest may not be infringed by the government unless the infringement is
narrowly tailored to serve a compelling state interest. Id. “[P]arents have a fundamental liberty
interest in the companionship, care, custody, and management of their children.” Id. at 23. To
comply with due process, statutory grounds for termination must be proven by clear and
convincing evidence. Id. “[W]hen the state deliberately takes action with the purpose of
‘virtually assur[ing] the creation of a ground for termination of parental rights,’ and then
proceeds to seek termination on that very ground, the state violates the due process rights of the
parent.” Id. at 19-20.

        Respondent mother argues that the DHHS created a condition leading to the termination
of her parental rights, namely, placement of NP with foster parents rather than his paternal
grandmother. Respondent mother asserts that the DHHS delayed the ICPC process. When a
child is removed from the home, the DHHS is required to “identify, locate, notify, and consult
with relatives to determine placement with a fit and appropriate relative who would meet the
child’s developmental, emotional, and physical needs” within 30 days. MCL 722.954a(2).
Within 90 days of removal, the DHHS must make a placement decision in writing. MCL
722.954a(4)(a). Before doing so, it must give consideration and preference to any relatives
willing to care for the child, and make a placement decision based on the best interests of the
child. MCL 722.954a(5).

       Respondent mother asserts that the paternal grandmother immediately expressed interest
in placement of the minor child with her. Examination of the record, however, establishes the

                                               -11-
inaccuracy of respondent mother’s contention. Respondent father also argues that petitioner
failed to make reasonable efforts toward reunification because it did not place NP with NP’s
paternal grandmother in New York City. The record similarly does not support his contention.

        The record reflects that when respondent mother’s boyfriend left NP at the police station,
the DHHS and the police investigated possible relative placements. None were found available.
The record reflects that the DHHS identified NP’s paternal grandmother and respondent
mother’s aunt6 as potential relative placements shortly after taking NP into care after his
abandonment. Respondent mother relies on testimony at the adjudicatory hearing held on
February 22, 2017, in which Djuana Hampton-Rice, the DHHS foster care worker, advised the
trial court that she spoke to NP’s paternal grandmother within two days of NP’s coming into
care. Hampton-Rice testified that the paternal grandmother informed her that respondent father
was homeless, and the paternal grandmother had no contact information for him. The record,
however, does not reflect that NP’s paternal grandmother made a request for NP’s placement
with her upon NP’s removal, nor did she make such request at the February 2017 hearing. NP’s
paternal grandmother attended the February 22, 2017 hearing but she was not called to testify
and she did not make a request that NP be placed with her.

        Respondent mother also relies on the testimony of Roselynn Waldowski, another DHHS
foster care worker, from the May 10, 2018 evidentiary hearing in which she informed the trial
court that, to her knowledge, NP’s paternal grandmother made herself available for placement
around the beginning of the case. Waldowski, however, did not begin working on this case until
April 23, 2017, and the record does not corroborate her statement. The record reflects that it was
not until the first dispositional review and permanency planning hearing held on June 2, 2017,
that Waldowski informed the court that NP’s paternal grandmother sought relative placement
through the ICPC. Waldowski advised the trial court that NP’s paternal grandmother submitted
her ICPC application just three weeks earlier in May of 2017. The record establishes that NP’s
paternal grandmother did not submit her ICPC application at or even near the commencement of
the case. Moreover, as of the next dispositional review and permanency planning hearing on
September 8, 2017, NP’s paternal grandmother’s ICPC application remained pending and a
home study still needed to be completed.

       The record reflects that Waldowski communicated with NP’s paternal grandmother and
the ICPC caseworker in this regard. As of the pretrial hearing held on November 29, 2017, NP’s
paternal grandmother had yet to complete a final interview, and Waldowski hoped to have the
paternal grandmother’s application result within a few weeks. Although NP’s paternal
grandmother submitted her application, it remained pending for numerous months precluding
placement of NP into foster care with her in New York. Waldowski testified at the May 10,
2018 termination hearing that ICPC applications take a long time to process, sometimes even up
to two years. She informed the trial court that NP’s paternal grandmother recently obtained
approval of her ICPC application and that a Foster Care Review Board meeting was scheduled to



6
  The record reflects that respondent mother’s aunt did not qualify to serve as an appropriate
placement.


                                              -12-
consider relative placement of NP with his paternal grandmother who desired to provide NP care
and adopt him. The record further indicates that even after the termination of respondent
parents’ parental rights, despite approval of her ICPC application, the receiving state, New York,
had further procedures to complete before giving final approval to placement of NP with his
paternal grandmother in New York for foster care or adoption.

        Significantly, respondent mother has failed to present anything that corroborates her
claim that the DHHS delayed or interfered with NP’s paternal grandmother’s ICPC application.
The record indicates that petitioner made reasonable efforts toward reunification through the
ICPC process to assist NP’s paternal grandmother’s efforts to obtain approval for NP’s
placement with her. Moreover, the DHHS recommended that NP’s paternal grandmother be
considered for adoption because it considered her a suitable adoptive placement. The DHHS,
therefore, complied with MCL 722.954(a) because investigations were made into relative
placement. The trial court was only required to address relative placement as an alternative to
termination of parental rights if NP was already in relative placement. See In re Olive/Metts, 297
Mich. App. 35, 43; 823 NW2d 144 (2012). Because NP had been placed and remained in foster
care throughout the pendency of this case, the trial court properly proceeded to terminate
respondents’ parental rights. Respondent mother’s argument that the DHHS created a condition
leading to the termination of her parental rights by placing NP with foster parents rather than his
paternal grandmother is not supported by the record. The record reflects that the DHHS did not
intentionally delay the process, it did not create a condition that led to termination, and it did not
violate respondent mother’s due-process rights. In re B and J, 279 Mich. App. at 19-20. Neither
respondent parent has established plain error affecting their substantial rights.

        The record also reflects that the trial court ordered respondent father to participate in
parenting classes, have a psychological evaluation, participate in individual counseling, have a
substance abuse assessment, submit to drug screens, and maintain suitable housing. The trial
court similarly required respondent mother to participate in numerous services including
parenting classes, submit to drug screens and undergo substance abuse treatment, have a
psychological evaluation and attend individual counseling. Waldowski referred respondent
parents for services through Samaritan Village, an agency in the Bronx, New York. Despite
efforts made to assist respondent father, he failed to fulfill his treatment plan and made little
progress in rectifying the barriers to reunification. He continued to engage in substance abuse,
lacked employment and housing, had periods of incarceration, and failed to visit NP or even
inquire regarding his welfare. Respondent mother similarly failed to comply with her treatment
program until shortly before the termination hearing. Services were offered locally in New
York, so she had no travel or transportation barriers impeding her ability to comply with her
treatment plan. Nevertheless, respondent mother failed to rectify the barriers that led to NP’s
removal. Further, at the time of the termination hearing, both respondent parents had not seen or
been in contact with NP in almost a year and a half.

       The record reflects that respondent parents were in Michigan and visited NP on two
occasions, once on December 14, 2016, and again on January 10, 2017. Instead of remaining in
Michigan and working to regain custody of NP, respondent parents returned to New York where
respondent father lacked housing and a source of income, neglected to engage in the services
provided to him, and engaged in activities that led to his confinement. Although the DHHS did
not provide respondents interstate transportation from New York to Michigan, the record reflects

                                                -13-
that they came to Michigan and the DHHS provided them local bus tickets, transportation to and
from the bus station, coats, and food. The record establishes that petitioner made reasonable
efforts to reunite respondent parents with NP by providing each of them available services to
enable them to rectify their respective barriers and to secure reunification. They each failed to
meet their respective responsibilities to participate in the services that were offered and failed to
rectify the conditions that led to NP’s coming into care. Respondent parents have failed to
demonstrate plain error that affected their substantial rights. Therefore, the trial court did not err
by finding that petitioner made reasonable efforts toward reunification before respondent
parents’ respective parental rights were terminated.

                                  IV. STATUTORY GROUNDS

                                  A. STANDARD OF REVIEW

       We review for clear error the trial court’s determination of statutory grounds under MCL
712A.19b(3) for termination of parental rights. MCR 3.977(K); In re VanDalen, 293 Mich. App.
120, 139; 809 NW2d 412 (2011). To terminate parental rights, the trial court must find at least
one of the statutory grounds for termination in MCL 712A.19b(3) by clear and convincing
evidence. Id. A factual finding is clearly erroneous if this Court has a definite and firm
conviction that a mistake was made. In re HRC, 286 Mich. App. 444, 459; 781 NW2d 105
(2009). We defer to the trial court’s “special opportunity to judge the credibility of witnesses.”
Id. We review de novo questions of statutory interpretation. In re Keillor, 325 Mich. App. at 85.

                                          B. ANALYSIS

       Respondent father argues that the trial court erred by ruling that statutory grounds existed
under MCL 712A.19b(3) for termination of his parental rights. We disagree.

         The trial court in this case found by clear and convincing evidence that the facts alleged
in the petition were true and established grounds for termination under MCL 712A.19b(3)(a)(ii),
(c)(i), and (g), which provide:

               The court may terminate a parent’s parental rights to a child if the court
       finds, by clear and convincing evidence, 1 or more of the following:

              (a)   The child has been deserted under either of the following
       circumstances:

                                               * * *

              (ii) The child’s parent has deserted the child for 91 or more days and has
       not sought custody of the child during that period.

                                               * * *

              (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial


                                                -14-
       dispositional order, and the court, by clear and convincing evidence, finds either
       of the following:

               (i) The conditions that led to the adjudication continue to exist and there
       is no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

                                              * * *

               (g) The parent, without regard to intent, fails to provide proper care or
       custody for the child and there is no reasonable expectation that the parent will be
       able to provide proper care and custody within a reasonable time considering the
       child’s age.

        Once this Court concludes that the trial court did not clearly err by finding one statutory
ground for termination, we need not address the additional grounds. In re HRC, 286 Mich. App.
at 461.

       In this case, the record reflects that respondent father resided in New York. Respondent
mother also resided in New York and came to Michigan with NP but abandoned him to the care
of her boyfriend who later dropped NP off at the police station. During the pendency of this
case, neither respondent parent visited NP from January 2017 until the termination hearing on
May 10, 2018. Clear and convincing evidence, therefore, established the statutory ground for
termination under MCL 712A.19b(3)(a)(ii) because respondent parents deserted NP for 91 or
more days and did not seek custody of him during that period.

        Respondent father argues that statutory grounds under MCL 712A.19b(3)(a)(ii) were not
proven by clear and convincing evidence because he was not a part of respondent mother’s
decision to bring and then leave NP in Michigan, and he faced barriers to visitation including
living out of state, incarceration, homelessness, and inpatient drug rehabilitation. We disagree.

         The record establishes that respondent parents only visited NP twice since his placement
into care, once during December 2016, and once after the pretrial hearing on January 10, 2017.
From that time until the May 10, 2018 hearing, neither respondent parent made any effort to
contact NP. The trial court ordered that respondents could participate in weekly parenting time
but neither of them did so. The record further reflects that respondents failed to call, write, send
gifts to him, or express any interest whatsoever in his welfare.

       The trial court, therefore, did not err when it concluded that clear and convincing
evidence established that respondent father deserted NP and failed to seek custody during the
period specified under MCL 712A.19b(3)(a)(ii). Accordingly, the trial court did not err by
ordering termination of respondent father’s parental rights. Because the trial court correctly
ruled that clear and convincing evidence established one statutory ground under MCL
712A.19b(3), we decline to consider respondent father’s other claims of error in this regard. In
re VanDalen, 293 Mich. App. at 139.




                                               -15-
                                      V. BEST INTERESTS

                                 A. STANDARD OF REVIEW

        Once a statutory ground for termination has been proven, the trial court must find that
termination serves the child’s best interests before it can terminate parental rights. MCL
712A.19b(5); MCR 3.977(E)(4). A trial court must find by a preponderance of the evidence that
termination serves the best interests of the child before it may terminate parental rights. In re
Moss, 301 Mich. App. 76, 90; 836 NW2d 182 (2013). We review for clear error the trial court’s
determination that termination of respondent father’s parental rights served NP’s best interests.
MCR 3.977(K); In re Hudson, 294 Mich. App. 261, 264; 817 NW2d 115 (2011). A finding is
clearly erroneous if this Court is left with a definite and firm conviction that a mistake has been
made. Id. We give deference to the “trial court’s factual findings at termination proceedings if
those findings do not constitute clear error.” In re Rood, 483 Mich. at 90. We also defer to the
trial court’s special opportunity to judge the credibility of witnesses. In re HRC, 286 Mich. App.
at 459.

                                         B. ANALYSIS

        When considering best interests, the trial court must focus on the child rather than the
parents. In re Moss, 301 Mich. App. at 87. The trial court may consider several factors including
the child’s bond to the parent, the parent’s parenting ability, and the child’s needs for
permanency, stability, and finality. In re Olive/Metts, 297 Mich. App. at 41-42. The trial court
may also consider how long the child lived in the present home and the likelihood that the child
“could be returned to [the] parent’s home within the foreseeable future, if at all.” In re Frey, 297
Mich. App. at 248-249. In In re White, 303 Mich. App. 701, 714; 846 NW2d 61 (2014), this Court
stated that the trial court may also consider:

       the parent’s compliance with his or her case service plan, the parent’s visitation
       history with the child, the children’s well-being while in care, and the possibility
       of adoption. [Citations omitted.]

Further, the child’s safety and well-being, including the risk of harm he might face if returned to
the parent’s care, constitute factors relevant to a best-interest determination. In re VanDalen,
293 Mich. App. at 142.

        Respondent father argues that the trial court erred when it determined that termination of
his parental rights served NP’s best interests because statutory grounds were not established by
clear and convincing evidence, respondent father did not have the means to visit NP in Michigan,
he loved NP, and the trial court based its best-interests determination on respondent parents’
poverty. We disagree.

        A preponderance of the evidence in this case supports the trial court’s decision that
termination of respondent father’s parental rights served NP’s best interests. The record reflects
that the trial court considered all of the evidence in the record and the applicable factors for its
best-interest decision. Review of the entire record establishes that a preponderance of the
evidence weighed in favor of finding that termination of respondent father’s parental rights
served NP’s best interests.
                                               -16-
        In this case, the record reflects that NP had no bond with respondent father or respondent
mother because of their long absence from NP’s life and failure to maintain any contact with NP
after January 2017. The lack of a bond weighed in favor of termination. The record also
indicates that respondent father lacked the ability to parent NP. Respondent father had a serious
substance abuse problem that hindered his ability to parent. Respondent father’s mother testified
that he needed time to get his life on track to enable him to parent. This factor weighed in favor
of termination.

        The record indicates that respondent father failed to comply with the services required
under his treatment plan and made available to him by Samaritan Village. Although respondent
father recently enrolled in inpatient rehabilitation, he had not completed the program and his
long history of substance abuse raised serious concern whether he could maintain sobriety.
Respondent father’s argument that the trial court based its best-interest determination on his
poverty lacks merit. The record reflects that he was provided ample time and resources to
comply with his treatment plan but failed to do so. This factor weighed in favor of termination.

        The record reflects that NP lived in the present foster home since being abandoned and
placed into care. He established a strong bond with his foster parents who indicated their interest
in adoption. NP needed special care because of developmental deficits that he suffered as a
result of the lack of care provided by respondent parents. His foster parents provide NP the
special services to assist his development. The record before the trial court clearly indicated that
NP needed permanency, stability, and finality. These factors all weighed in favor of termination.

        The record indicates that the trial court considered alternatives to adoption but none were
appropriate given NP’s young age. The record indicates that NP had two possibilities of
adoption available to him. His foster parents and his paternal grandmother indicated their strong
interests and abilities to adopt NP. This factor weighed in favor of termination.

        The record indicates that the applicable factors favored termination of respondent
parents’ respective parental rights. The trial court appropriately considered and weighed all of
the evidence and correctly found that a preponderance of the evidence supported termination of
their parental rights to NP.

                       VI. INEFFECTIVE ASSISTANCE OF COUNSEL

       Respondent mother also argues that she was denied the effective assistance of counsel
because her trial counsel failed to properly communicate with her. We disagree.

        Because respondent mother failed to raise a claim of ineffective assistance of counsel in a
motion for a new trial or request for an evidentiary hearing, we review this issue for errors
apparent on the record. Armisted, 295 Mich. App. at 46. To prove ineffective assistance,
respondent mother must establish that her counsel’s performance fell below an objective
standard of reasonableness, and that the deficient performance prejudiced her. In re Martin, 316
Mich. App. at 85. The second prong requires a showing that a reasonable probability exists that,
in the absence of counsel’s defective performance, the outcome of the proceedings would have
been different. Odom, 276 Mich. App. at 415. Effective assistance of counsel is presumed, and
respondent mother bears the heavy burden of proving otherwise. Vaughn, 491 Mich. at 670.

                                               -17-
        Respondent mother asserts that trial counsel violated his professional obligations because
“he hardly communicated with his client at all.” This argument is based on respondent mother’s
comment at the pretrial hearing held on November 15, 2017, when she said, “I never – I don’t
think I’ve been able to get a hold of my lawyer.” The trial court took a five-minute break off the
record so respondent mother could speak with her counsel. Respondent mother appeared at the
pretrial hearing by telephone, and had not appeared in court in person since the January 10, 2017
hearing. Nothing else in the record indicates that trial counsel failed to remain in contact with
respondent mother. Respondent mother gave no indication throughout the proceedings or at the
termination hearing that she lacked communication with her counsel at any time. The record
reflects that respondent mother’s counsel appeared at and represented her adequately at all
proceedings. We find no error apparent in the record that supports respondent mother’s
contention that her counsel provided her ineffective assistance. Accordingly, respondent mother
has failed to meet her burden.

       Affirmed.

                                                            /s/ Christopher M. Murray
                                                            /s/ David H. Sawyer
                                                            /s/ James Robert Redford




                                              -18-